DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed September 8, 2022. As directed by the amendment, claims 13-20 were cancelled and claims 21-22 were added. As such, claims 1-12, 21-22 are pending in the instant application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dankowicz et al. (US 2005/0262911), hereinafter “Dankowicz”.
Regarding claim 1, Dankowicz discloses a method for creating a segmented alignment rod (¶37, each bend is a separate segment), the method comprising: receiving, by one or more computer processors, a request for a segmented alignment rod (¶44); receiving, by the one or more computer processors, at least one image of a deformed spine (¶44); generating, by the one or more computer processors, a normal spinal curvature (¶44); and, generating, by the one or more computer processors, a segmented alignment rod design (¶44).  
Regarding claim 2, Dankowicz discloses the method as recited in Claim 1, further comprising: sending, by the one or more computer processors, the segmented alignment rod design to a segmented alignment rod creation machine (¶47).  
Regarding claim 3, Dankowicz discloses the method as recited in Claim 1, further comprising, after the step of receiving the at least one image of the deformed spine: measuring, by the one or more computer processors, the deformed spine (¶44).  
Regarding claim 4, Dankowicz discloses the method as recited in Claim 3, wherein the step of measuring the deformed spine comprises: measuring, by the one or more computer processors, one or more vertebra and one or more discs of the deformed spine; and, measuring, by the one or more computer processors, a curvature of the deformed spine (¶45).  
Regarding claim 5, Dankowicz discloses the method as recited in Claim 4, wherein the step of generating the segmented alignment rod design comprises: 2 of 8 11425588_1U.S. Patent Application No. 16/901,193 Date: July 27, 2022 based on the at least one image received, determining, by the one or more computer processors, a number of segments in the segmented alignment rod design; and, based on the measurements, determining, by the one or more computer processors, a length of each of the segments (¶46-47).  
Regarding claim 6, Dankowicz discloses the method as recited in Claim 4, wherein the step of generating the segmented alignment rod design comprises: based on the at least one image received, determining, by the one or more computer processors, a number of segments in the segmented alignment rod design; estimating, by the one or more computer processors, a total length of growth of the deformed spine; and, based on the measurements and the estimated total length of growth, determining, by the one or more computer processors, the length of each of the segments (¶46-47).  
Regarding claim 7, Dankowicz discloses the method as recited in Claim 4, wherein the step of generating the segmented alignment rod design comprises: based on the at least one image received, determining, by the one or more computer processors, a number of segments in the segmented alignment rod design; and, based on the measurements and the normal spinal curvature, determining, by the one or more computer processors, a curvature of each of the segments (¶46-47).  
Regarding claim 9, Dankowicz discloses the method as recited in Claim 1, wherein the step of generating the segmented alignment rod design comprises: based on the at least one image received, determining, by the one or more computer processors, a number of segments in the segmented alignment rod design and a length of each of the segments (¶46-47).  
Regarding claim 10, Dankowicz discloses the method as recited in Claim 1, wherein the step of receiving the request for the segmented alignment rod comprises: receiving, by the one or more computer processors, data related to a patient (¶44).  
Regarding claim 11, Dankowicz discloses the method as recited in Claim 10, wherein the data comprises an age and height (known in art to have such patient data).  
Regarding claim 12, Dankowicz discloses the method as recited in Claim 10, wherein the step of generating the normal spinal curvature comprises: comparing, by the one or more computer processors, the data to a plurality of normal spinal curvatures in a database; selecting, by the one or more computer processors, one spinal curvature of the plurality of normal spinal curvatures; and, generating, by the one or more computer processors, the normal spinal curvature based on dimensions of the selected normal spinal curvature (¶44).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Dankowicz discloses a method for creating a segmented alignment rod (¶37, each bend is a separate segment), the method comprising: receiving, by one or more computer processors, a request for a segmented alignment rod (¶44); receiving, by the one or more computer processors, at least one image of a deformed spine (¶44); generating, by the one or more computer processors, a normal spinal curvature (¶44); and, generating, by the one or more computer processors, a segmented alignment rod design (¶44), further comprising, after the step of receiving the at least one image of the deformed spine: measuring, by the one or more computer processors, the deformed spine (¶44), wherein the step of measuring the deformed spine comprises: measuring, by the one or more computer processors, one or more vertebra and one or more discs of the deformed spine; and, measuring, by the one or more computer processors, a curvature of the deformed spine (¶45).  However, the prior art, alone or in combination, fails to teach wherein the step of generating the segmented alignment rod design comprises: based on the at least one image received, determining, by the one or more computer processors, a number of segments in the segmented alignment rod design; and, based on the measurements, determining, by the one or more computer processors, a male engaging element shape and a female engaging element shape for each of the segments.  
	Claims 21-22 are allowed.

Response to Arguments
In response to Applicant's argument that Dankowicz does not disclose a method for creating a segmented alignment rod, Examiner respectfully disagrees. Oxford Languages defines “segmented” as “divided into separate parts or sections”. Each bend formed by the method of Dankowicz divides the rod into separate parts or sections, therefore Dankowicz reads on the claim.
In response to Applicant's argument that Dankowicz does not disclose receiving at least one image of a deformed spine, Examiner respectfully disagrees. Paragraph [0019] recites “in vivo biological imaging” as an input mechanism for the procedure, therefore Dankowicz reads on the claim. 
In response to Applicant's argument that Dankowicz does not disclose generating a normal spinal curvature, Examiner respectfully disagrees. In part, paragraph [0018] recites, translating “a desired shape as specified by the surgeon or medical personnel into a series of actuator commands for imposing bending…along the rod.” This “desired shape” corresponds to a normal spinal curvature since the objective of the procedure is to mimic a natural spine. Therefore, a normal spinal curvature was previously generated and Dankowicz reads on the claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775